Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to the application filed on 4/2/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajuddin et al (US 9,692,811 B1).
	

Per claim 1,
 Tajuddin discloses
receiving, from a user device, a performance test indicating an application to test and a set of test parameters; (c6:1-5, see request from an owner for optimizing a distributed application; c13, 55-66, see performance testing of a distributed application using a set of parameters.)
	
determining, by an execution engine, a test environment for running the performance test; (continue, testing can be performed in a test environment or a production environment; c8: 1-20, test environment, PES platform provides computing resources on demand. C8:53-C9:12, see execution of the distributed application 106 in the test environment 122, where 122 includes 122A and 122B that may be configured similarly or differently, see Fig. 1)	
	
deploying the application to the test environment, wherein the deploying comprises deploying a first component of the performance test to a first test artifact in the test environment (see Fig. 1, first instance of 106 corresponds to the first component and 122A corresponds to  the first test artifact) and deploying a second component of the performance test different from the first component to a second test artifact in the test environment; (see Fig. 1, second instance of 106 different from the first instance of 106 corresponds to the second component and 122B corresponds to  the second test artifact)


and executing the performance test to obtain a result set, wherein the executing comprises: 
performing a first isolated execution of the first component using the first test artifact and a second isolated execution of the second component using the second test artifact based at least in part on the set of test parameters;(continue from previous, 122A and 122B appears to be isolated) and orchestrating results across the first test artifact and the second test artifact to obtain the result set. (c9:5-8, see A/B testing appears to corresponds to one example of orchestrating A and B; or C9:13-26, see compute measures of effectiveness to generate a grand MOM also another example orchestrating results.)
Per claim 2, the rejection of claim 1 is incorporated;
Tajuddin discloses
determining, by the execution engine, a second test environment for running the performance test different from the test environment; 
deploying the application to the second test environment; and executing the performance test for the application at the second test environment based at least in part on the set of test parameters to obtain a second result set. (continue from rejection of parent claim, Fig. 1, test environment 122 can have as many instances  between 122A and 122B and additional two instances in between can be used similarly to 122A and 122B to correspond to the second test environment )
	
Per claim 4, the rejection of claim 1 is incorporated;
Tajuddin discloses
the test environment comprises a mock test environment running locally at an application server; and the performance test is executed locally at the application server. (c8:29-27, see test environment is a replicate of production environment, therefore is a mock test environment; c5: program modules can be local)
	
Per claim 5, the rejection of claim 1 is incorporated;
Tajuddin discloses
wherein the result set indicates comparative performance metrics for the first isolated execution and the second isolated execution. (c14, 23-30, see compare computed grand MOM)

Per claim 6, the rejection of claim 1 is incorporated;
Tajuddin discloses

wherein deploying the application further comprises: 
sending the first component to the first test artifact via a first application programming interface; and sending the second component to the second test artifact via a second application programming interface. (c18:11-23, see PES API being used for configuration operation,)
Per claim 7, the rejection of claim 1 is incorporated;
Tajuddin discloses
creating a session for running the performance test; (c18:11-24, see PES API, when accessed creates an API session)
spinning up a plurality of machines for the session, wherein the plurality of machines comprises at least the first test artifact and the second test artifact. (c17:5-46, see PES platform includes various types of resources utilized to provide execution environment. C18:11-34, see PES API session for launching instances of computing resources)


Per claim 14, the rejection of claim 1 is incorporated;
Tajuddin discloses
storing, at a database, the result set; and sending, for display in a user interface of a user device, at least a portion of the result set. (c4:6-25, see PES is used for test distributed application related to MOM; C18:12-15, see Web Interface of PES.  Fig. 8, see data center with databases for storing results of testing)	


Per claim 16, the rejection of claim 1 is incorporated;
Tajuddin discloses
wherein the set of test parameters comprises one or more threads, a runtime version, one or more policies, one or more batch files, identification information, a success criterion, one or more labels, or a combination thereof. (c3: 5-10, see minimal downtime as a success criterion))

Per claims 17 and 18, they corresponding apparatus claims of claims 1 and 2 and are rejected for similarly reasons.

Per claims 19 and 20, they corresponding apparatus claims of claims 1 and 2 and are rejected for similarly reasons.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajuddin et al (US 9,692,811 B1) and further in view of Srinivasan et al. (US 2020/0081814 A1)

Per claim 11, the rejection of claim 1 is incorporated;
Tajuddin does not specifically disclose, however, Srinivasan discloses 
 wherein executing the performance test comprises a first execution of the performance test, the method further comprising: executing the performance test for a second execution of the performance test; and tracking a performance regression metric, a performance improvement metric, or both based at least in part on the first execution of the performance test and the second execution of the performance test. ([0054], performance regression test, see track one or more metric, or monitoring, the monitoring or tracking of metrics implies at least one performance test corresponding to the first and second execution of the performance test. See [0055] as well for one or more requests corresponding to first and second executions)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Srinivasan into the teachings of Tajuddin to include the limitation disclosed by Srinivasan.  The modification would be obvious to one of ordinary skill in the art to want to track for regression in a test so as to improve performance during software development life cycle as suggested by Srinivasan([0054], [0024])



Per claim 12, the rejection of claim 11 is incorporated;
Tajuddin/Srinivasan discloses
 wherein the performance test is executed based at least in part on a schedule, a testing periodicity, a testing queue, or a combination thereof. (Tajuddin, c9:26-30, see the process can be repeated.)
	
	
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajuddin et al (US 9,692,811 B1) and further in view of O’Donnell et al. (USPN 6,023,773)
	

Per claim 15, the rejection of claim 1 is incorporated;
Tajuddin does not, however O’Donnell discloses
identifying a configuration file, wherein the test environment is determined for running the performance test at execution time based at least in part on the configuration file. (
C4:54-60, see configuration file define the actual test environment.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of O’Donnell into the teachings of Tajuddin to include the limitation disclosed by O’Donnell. The modification would be obvious to one of ordinary skill in the art to want flexibly determine a target test environment for executing a test in order to ensure functionality of system works in different environment.
	
		
Allowable Subject Matter
Claims 3, 8-10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PHILIP WANG/Primary Examiner, Art Unit 2199